 Case: 4:19-cr-00312-CDP Doc. #: 48 Filed: 08/04/19 Page: 1 of 2 PageID #: 312



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           ) Case No.: 4:19-cr-312 CDP
                                              )
STEVEN V. STENGER,                            )
                                              )
       Defendant.                             )

            MOTION FOR LEAVE TO FILE DEFENDANT’S SENTENCING
                  MEMORANDUM TWO DAYS OUT OF TIME

       COMES NOW Defendant, Steven Stenger, by and through counsel, and moves this Court

for leave to file his sentencing memorandum two days out of time. In support of this motion,

Defendant states as follows:

           1. Defendant’s sentencing memorandum was due on Friday, August 2, 2019.

           2. Court appearances, jail visits, and two other ongoing projects slowed counsel’s

               ability to complete and timely file Defendant’s memorandum by August 2.

           3. Defendant, through counsel has discussed this matter with Assistant United States

               Attorney, Hal Goldsmith. Mr. Goldsmith does not object to Defendant’s request,

       WHEREFORE, Defendant, through counsel, moves this Court for leave to file his

sentencing memorandum two days out of time.




                                               1
 Case: 4:19-cr-00312-CDP Doc. #: 48 Filed: 08/04/19 Page: 2 of 2 PageID #: 313



                                             Respectfully submitted,

                                     By:     /s/ Adam D. Fein_______________
                                             ADAM D. FEIN, #52255 MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 130
                                             Clayton, Missouri 63105
                                             (314) 862-4332/Facsimile (314) 862-8050
                                             Email: afein@rsflawfirm.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.




                                                2
